 

Exhibiit 10.10

 

DRAFTKINGS INC.

 

STOCK OPTION GRANT NOTICE
(2020 Incentive Award Plan)

 

DraftKings Inc., a Nevada corporation (the “Company”), pursuant to its 2020
Incentive Award Plan, as may be amended from time to time (the “Plan”), hereby
grants to Optionholder an option to purchase the number of Common Shares set
forth below. This option is subject to all of the terms and conditions as set
forth in this notice, in the corresponding Option Agreement, the Plan and the
Notice of Exercise, all of which are attached hereto and incorporated herein in
their entirety. Capitalized terms not explicitly defined herein but defined in
the Plan or the corresponding Option Agreement will have the same definitions as
in the Plan or the corresponding Option Agreement. If there is any conflict
between the terms in this notice, Exhibit A to this notice, the corresponding
Option Agreement, the Plan and the Notice of Exercise, then such conflict or
inconsistency shall be resolved by giving such documents precedence in the
following order: Exhibit A, this notice, the corresponding Option Agreement, the
Plan and then the Notice of Exercise.

 

Optionholder ###PARTICIPANT_NAME### Date of Grant: ###GRANT_DATE### Vesting
Commencement Date:

###ALTERNATIVE_VEST_BASE_DATE###

Number of Shares Subject to Option:

###TOTAL_AWARDS###

Exercise Price (Per Common Share):

###GRANT_PRICE###

Total Exercise Price:

###TOTAL_EXERCISE_PRICE###

Expiration Date:

###EXPIRY_DATE###

 

Type of Grant: [Incentive Stock Option][Nonstatutory Stock Option]     Exercise
Schedule: [Same as Vesting Schedule]     Vesting Schedule: This award shall vest
pursuant to the schedule set forth in Exhibit A, which is attached hereto and
incorporated herein in its entirety.     Payment: By one or a combination of the
following items (described in the corresponding Option Agreement):

 

¨By cash, check, bank draft or money order payable to the Company

¨Pursuant to a Regulation T Program if the shares are publicly traded

¨By delivery of already-owned shares if the shares are publicly traded

¨Subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 

Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the corresponding
Option Agreement, the Plan and the Notice of Exercise. Optionholder acknowledges
and agrees that this Stock Option Grant Notice, the corresponding Option
Agreement and the Notice of Exercise may not be modified, amended or revised
except as provided in the Plan. Optionholder further acknowledges that as of the
Date of Grant, this Stock Option Grant Notice, the corresponding Option
Agreement, the Plan and the Notice of Exercise set forth the entire
understanding between Optionholder and the Company regarding this option award
and supersede all prior oral and written agreements, promises and/or
representations on that subject with the exception of the following agreements
only.

 

 

 



 

Other Agreements:          

 

By accepting this option, you consent to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 



DraftKings Inc.   Optionholder:          



By:

/s/ Jason Robins

        Jason Robins     Signature           Title: Chief Executive Officer
Date:  







 

Attachments: Option Agreement, 2020 Incentive Award Plan, Notice of Exercise

 



 2 

 

 



EXHIBIT A

 

VESTING SCHEDULE

 

 

 

 

 

 

 

 

 



 

 

 

 

ATTACHMENT I

 

OPTION AGREEMENT

 

 

 

 

 

 

 

 

 

 



 

 

 

DRAFTKINGS INC.

 

2020 Incentive Award Plan

OPTION AGREEMENT
(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement (this “Agreement”), DraftKings Inc., a Nevada corporation (the
“Company”) has granted you an option under its 2020 Incentive Award Plan (the
“Plan”) to purchase the number of Common Shares indicated in your Grant Notice
at the exercise price indicated in your Grant Notice. The option is granted to
you effective as of the date of grant set forth in the Grant Notice (the “Date
of Grant”). If there is any conflict between the terms in the Grant Notice,
Exhibit A to the Grant Notice, this Option Agreement, the Plan and the Notice of
Exercise, then such conflict shall be resolved by giving such documents
precedence in the following order: Exhibit A, the Grant Notice, this Restricted
Stock Unit Agreement, the Plan and then the Notice of Exercise. Capitalized
terms not explicitly defined in this Option Agreement or in the Grant Notice but
defined in the Plan will have the same definitions as in the Plan.

 

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

 

1.                   Vesting; No Shareholder Rights. Your option will vest as
provided in your Grant Notice. Vesting will cease upon the termination of your
service with the Company except as may be provided otherwise in the Vesting
Schedule in Exhibit A to your Grant Notice or in an employment or other
agreement between you and the Company. You will not be deemed to be the holder
of, or have any of the rights of a stockholder with respect to your option
unless and until the option vests and you exercise the option in accordance with
this Option Agreement and the Company has issued and delivered Common Shares to
you and your name shall have been entered as a stockholder of record on the
books of the Company.

 

2.                   Number of Shares and Exercise Price. The number of Common
Shares subject to your option and your exercise price per share are set forth in
your Grant Notice and will be adjusted in the event of changes in capital
structure and similar events as provided in Section 12 of the Plan.

 

3.                   Exercise Restriction for Non-Exempt Employees. If you are
an employee eligible for overtime compensation under the Fair Labor Standards
Act of 1938, as amended (that is, a “Non-Exempt Employee”), and except as
provided below, you may not exercise your option until you have completed at
least six months of service measured from the Date of Grant, even if you have
already been an employee of the Company for more than six months. Consistent
with the provisions of the Worker Economic Opportunity Act, you may exercise
your option as to any vested portion prior to such six month anniversary in the
case of (i) your death or disability, (ii) a Change in Control or (iii) your
termination of service on your “retirement” (as defined in the Company’s benefit
plans).

 

4.                   Method of Payment. You must pay the full amount of the
exercise price for the shares you wish to exercise. You may pay the exercise
price in cash or by check, bank draft or money order payable to the Company or
in any other manner permitted by your Grant Notice, which may include one or
more of the following:

 

(a)                Provided that at the time of exercise the Common Shares are
publicly traded, pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board that, prior to the issuance of Common
Shares, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds. This manner of payment is also known as a
“cashless exercise”, “broker-assisted exercise”, “same day sale”, or “sell to
cover”.

 



   

 

 

(b)               Provided that at the time of exercise the Common Shares are
publicly traded, by delivery to the Company (either by actual delivery or
attestation) of already-owned Common Shares that are owned free and clear of any
liens, claims, encumbrances or security interests, and that are valued at Fair
Market Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such Common Shares
in a form approved by the Company. You may not exercise your option by delivery
to the Company of Common Shares if doing so would violate the provisions of any
law, regulation or agreement restricting the redemption of the Company’s stock.

 

(c)                Subject to the consent of the Company at the time of
exercise, by a “net exercise” arrangement pursuant to which the Company will
reduce the number of Common Shares issued upon exercise of your option by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price. You must pay any remaining balance of the aggregate
exercise price not satisfied by the “net exercise” in cash or other permitted
form of payment. Common Shares will no longer be outstanding under your option
and will not be exercisable thereafter if those shares (i) are used to pay the
exercise price pursuant to the “net exercise,” (ii) are delivered to you as a
result of such exercise, and (iii) are withheld to satisfy your tax withholding
obligations.

 

5.                   Whole Shares. You may exercise your option only for whole
Common Shares.

 

6.                   Securities Law Compliance. In no event may you exercise
your option unless the Common Shares issuable upon exercise are then registered
under the Securities Act or, if not registered, the Company has determined that
your exercise and the issuance of the shares would be exempt from the
registration requirements of the Securities Act. The exercise of your option
also must comply with all other applicable laws and regulations governing your
option, and you may not exercise your option if the Company determines that such
exercise would not be in material compliance with such laws and regulations.

 

7.                   Term. You may not exercise your option before the Date of
Grant or after the expiration of the option’s term. Except as may be provided
otherwise in the Vesting Schedule in Exhibit A to your Grant Notice or in an
employment or other agreement between you and the Company, the term of your
option expires (subject to the provisions of Section 7(c) of the Plan in the
event that your Option is an Incentive Stock Option and you, on the Date of
Grant, own shares representing more than 10% of the combined voting power of the
Company) upon the earliest of the following:

 

(a)                immediately upon the termination of your service with the
Company for Cause;

 

(b)               three months after the termination of your service with the
Company for any reason other than Cause, your Disability (as defined below) or
your death (except as otherwise provided in Section 7(d) below); provided,
however, that if during any part of such three month period your option is not
exercisable solely because of the condition set forth in the section above
relating to “Securities Law Compliance,” your option will not expire until the
earlier of the Expiration Date or until it has been exercisable for an aggregate
period of three months after the termination of your service with the Company;
provided further, that if (i) you are a Non-Exempt Employee, (ii) your service
with the Company terminates within six months after the Date of Grant, and (iii)
you have vested in a portion of your option at the time of your termination of
your service with the Company, your option will not expire until the earlier of
(x) the later of (A) the date that is seven months after the Date of Grant, and
(B) the date that is three months after the termination of your service with the
Company, and (y) the Expiration Date;

 



 2 

 

 

(c)                12 months after the termination of your service with the
Company due to your Disability (except as otherwise provided in Section 7(d))
below. For purposes of this Option Agreement, “Disability” means your inability
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or that has lasted or can be expected to last for a continuous period of
not less than 12 months as provided in Sections 22(e)(3) and 409A(a)(2)(c)(i) of
the Code, and will be determined by the Committee on the basis of such medical
evidence as the Committee deems warranted under the circumstances.;

 

(d)               12 months after your death if you die either during your
service with the Company or within three months after your service with the
Company terminates for any reason other than Cause;

 

(e)                the Expiration Date indicated in your Grant Notice; or

 

(f)                 the day before the 10th anniversary of the Date of Grant.

 

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three months before the date of your option’s exercise, you must be an employee
of the Company or an Affiliate, except in the event of your death or Disability.
The Company has provided for extended exercisability of your option under
certain circumstances for your benefit but cannot guarantee that your option
will necessarily be treated as an Incentive Stock Option if you continue to
provide services to the Company or an Affiliate as a consultant or director
after your employment terminates or if you otherwise exercise your option more
than three months after the date your employment with the Company or an
Affiliate terminates.

 

8.                   Exercise.

 

(a)                You may exercise the vested portion of your option during its
term by (i) delivering a Notice of Exercise (in a form designated by the
Company) or completing such other documents and/or procedures designated by the
Company for exercise and (ii) paying the exercise price and any applicable
withholding taxes to the Company’s Secretary, stock plan administrator, or such
other person as the Company may designate, together with such additional
documents as the Company may then require.

 

(b)               By exercising your option you agree that, as a condition to
any exercise of your option, the Company may require you and you hereby agree to
enter into an arrangement providing for the payment by you to the Company of any
tax withholding obligation of the Company arising by reason of (i) the exercise
of your option, or (ii) the disposition of Common Shares acquired upon such
exercise.

 

(c)                If your option is an Incentive Stock Option, by exercising
your option you agree that you will notify the Company in writing within 15 days
after the date of any disposition of any of the shares of the Common Shares
issued upon exercise of your option that occurs within two years after the Date
of Grant or within one year after such Common Shares are transferred upon
exercise of your option.

 



9.                   TRANSFERABILITY. Except as otherwise provided in this
Section 9, your option is not assignable or transferable, except by will or by
the laws of descent and distribution, and is exercisable during your life only
by you. Without limiting the generality of the foregoing, your option may not be
sold, assigned, transferred or otherwise disposed of, or pledged or hypothecated
in any manner (whether by operation of law or otherwise), and shall not be
subject to execution, attachment or other process. Any assignment, transfer,
sale, pledge, hypothecation or other disposition of your option or any attempt
to make any such levy of execution, attachment or other process will cause your
option to terminate immediately, unless the Chief Legal Officer of the Company,
in his sole discretion, specifically waives applicability of this provision.

 



 3 

 



 

(a)               Certain Trusts. Upon receiving written permission from the
Chief Legal Officer of the Company, you may transfer your option to a trust if
you are considered to be the sole beneficial owner (determined under Section 671
of the Code and applicable state law) while the option is held in the trust. You
and the trustee must enter into transfer and other agreements required by the
Company.

 

(b)               Domestic Relations Orders. Upon receiving written permission
from the Chief Legal Officer of the Company, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Company, you may transfer your option pursuant to the terms of a domestic
relations order, official marital settlement agreement or other divorce or
separation instrument as permitted by Treasury Regulation 1.421-1(b)(2) that
contains the information required by the Company to effectuate the transfer. You
are encouraged to discuss the proposed terms of any division of this option with
the Company prior to finalizing the domestic relations order or marital
settlement agreement to help ensure the required information is contained within
the domestic relations order or marital settlement agreement. If this option is
an Incentive Stock Option, this option may be deemed to be a Nonstatutory Stock
Option as a result of such transfer.

 

(c)               Beneficiary Designation. Upon receiving written permission
from the Chief Legal Officer of the Company, you may, by delivering written
notice to the Company, in a form approved by the Company and any broker
designated by the Company to handle option exercises, designate a third party
who, on your death, will thereafter be entitled to exercise this option and
receive the Common Shares or other consideration resulting from such exercise.
In the absence of such a designation, your executor or administrator of your
estate will be entitled to exercise this option and receive, on behalf of your
estate, the Common Shares or other consideration resulting from such exercise.



 

10.               Option not a Service Contract. Your option is not an
employment or service contract, and nothing in your option will be deemed to
create in any way whatsoever any obligation on your part to continue in the
employ or service of the Company or an Affiliate, or of the Company or an
Affiliate to continue your employment or service. In addition, nothing in your
option will obligate the Company or an Affiliate, their respective stockholders,
boards of directors, officers or employees to continue any relationship that you
might have as a member of the Company’s Board or a consultant for the Company or
an Affiliate.

 

11.               Withholding Obligations.

 

(a)                At the time you exercise your option, in whole or in part,
and at any time thereafter as requested by the Company, you hereby agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

 

(b)               In the event that you fail to make the adequate provisions
contemplated by Section 11(a) above, then subject to compliance with any
applicable legal conditions or restrictions, the Company shall have the option
in its discretion (but not the obligation) to withhold from fully vested Common
Shares otherwise issuable to you upon the exercise of your option a number of
whole Common Shares having a Fair Market Value, determined by the Company as of
the date of exercise, not in excess of the amount of tax required to be withheld
by law (or such lower amount as may be necessary to avoid classification of your
option as a liability for financial accounting purposes).

 



 4 

 

 

(c)                The Company assumes no responsibility for individual income
taxes, penalties or interest related to grant or exercise of any option. Neither
the Company nor any affiliate makes any representation or undertaking regarding
the treatment of any tax withholding in connection with the grant or exercise of
any option. You should consult with your personal tax advisor regarding the tax
ramifications, if any, which result from receipt of the option, the subsequent
issuance, if any, of Common Shares on exercise of the option, and subsequent
disposition of any such Common Shares. You acknowledge that the Company may be
required to withhold federal, state and/or local taxes in connection with the
exercise of the option. You may not exercise your option unless the tax
withholding obligations of the Company and/or any Affiliate are satisfied.
Accordingly, you may not be able to exercise your option when desired even
though your option is vested, and the Company will have no obligation to issue a
certificate for such Common Shares or release such Common Shares from any escrow
provided for herein, if applicable, unless such obligations are satisfied.

 

12.               Section 409A; Tax Consequences. It is the Company’s intent
that this option be exempt from Section 409A of the Internal Revenue Code to the
extent applicable, and that this Option Agreement be administered accordingly.
You hereby agree that the Company does not have a duty to design or administer
the Plan or its other compensation programs in a manner that minimizes your tax
liabilities. You will not make any claim against the Company, or any of its
officers, directors, employees or Affiliates related to tax liabilities arising
from your option or your other compensation.

 

13.               Notices. Any notices provided for in your option or the Plan
will be given in writing and will be deemed effectively given upon receipt. The
Company may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this option by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting this
option, you consent to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

14.               Agreement Summaries. In the event that the Company provides
you (or anyone acting on your behalf) with summary or other information
concerning, including or otherwise relating to your rights or benefits under
this Agreement (including, without limitation, the option and any exercise
thereof), such summary or other information shall in all cases be qualified in
its entirety by Exhibit A, the Grant Notice, this Option Agreement, the Plan and
the Notice of Exercise and, unless it explicitly states otherwise and is signed
by an officer of the Company, shall not constitute an amendment or other
modification hereto.

 

15.               Acknowledgements. You understand, acknowledge, agree and
hereby stipulate that: (1) you are executing this Agreement voluntarily and
without any duress or undue influence by the Company or anyone else; (2) the
option is intended to be consideration in exchange for the promises and
covenants set forth in this Agreement; (3) you have carefully read, considered
and understand all of the provisions of this Agreement and the Company’s
policies reflected in this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged; (4) you have asked
any questions needed for you to understand the terms, consequences and binding
effect of this Agreement and you fully understand them; (5) you were provided an
opportunity to seek the advice of an attorney and/or a tax professional of your
choice before accepting this option and (6) the obligations and restrictions set
forth in this Agreement are fair and reasonable.

 



 5 

 

 

ATTACHMENT II

 

2020 Incentive Award Plan

 

 

 

 

 

 

 

 

 

 



 

 

 

 

ATTACHMENT III

 

Form of Notice of Exercise

 

 

 

 

 

 

 

 

 

 



 

 

 



DraftKings Inc.

 

NOTICE OF EXERCISE

 

DraftKings Inc.

222 Berkeley Street, 5th Floor

Boston, MA 02116

 

Date of Exercise: _____________, 20__

 

[Option Holder]

 

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

 

Type of option (check one): Incentive  ¨ Nonstatutory  ¨ Stock option dated:    
Number of shares as
to which option is
exercised:     Shares to be
issued in name of:     Total exercise price:     Cash payment delivered
herewith:     Non-cash payment delivered
herewith:  

 



 

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the 2020 Equity Incentive Plan (the “Plan”),
(ii) to provide for the payment by me to you (in the manner designated by you)
of your withholding obligation, if any, relating to the exercise of this option,
and (iii) if this exercise relates to an incentive stock option, to notify you
in writing within fifteen (15) days after the date of any disposition of any of
the shares of Class A Common Stock issued upon exercise of this option that
occurs within two (2) years after the date of grant of this option or within
one (1) year after such shares of Class A Common Stock are issued upon exercise
of this option.

 

 

 Very truly yours.         Address:        

 

 



 

